— In five related actions to recover damages for wrongful death and personal injuries, predicated upon theories of negligence and strict products liability, defendants Bruce Jacobs, the Board of Managers of Pomona Park Condominiums and Kurt Rosenbaum Associates, Inc., appeal from (1) an order of the Supreme Court, Rockland County (Walsh, J.), entered May 8, 1981, which denied their motion for a protective order and (2) a further order of the same court entered February 9, 1982, which denied their motion for reargument and granted a cross motion of defendant Intermatic, Incorporated, to compel them to comply with its notice for discovery and inspection, dated January 23, 1981. Appeal from order entered February 9, 1982 dismissed insofar as it relates to the denial of appellants’ motion for reargument (see Morris v Morris, 33 AD2d 786); in all other respects, order affirmed, and order entered May 8, 1981 affirmed. No opinion. Respondent is awarded one bill of $50 costs and disbursements. The appellants’ time to comply with the notice for discovery and inspection dated January 23,1981 is extended until 10 days after service upon them of a copy of the order to be made hereon, with notice of entry. Gulotta, J. P., O’Connor, Brown and Boyers, JJ., concur.